DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Regarding claims 2, 7 and 12-16, the 112 2nd paragraph rejections, and 101 rejections made in the Final Rejection dated 12/03/2020 are hereby withdrawn due to the Amendment filed on 03/03/2021.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “..surface of the module...” in lines 9-10.  It is unclear which one of the plurality of changeable modules this limitation refers to.  In an effort to expedite prosecution, this limitation will be interpreted as any module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth   in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kisters (US 2012/0175866 A1-hereinafter Kisters.) 
Regarding claim 1, Kisters discloses a method for authentication of an object or a person comprising 
individually assigning a security element to the object or person, the security element having multiple security features (at least [0005][0016]-[0017] [0019]-[0021], a security element having security features such as cracks, nicks shrinkages wear areas or soiled areas is assigned & used to authenticate an object or a living being), 
authenticating the object or the person using the multiple security features by changing, at least one security feature of the security element between two enquiry time-points (at least [0020][0023][0029][0032]-[0034], i.e.: the object or living being is authenticated by changing original nicks or shrinkages to include additional features that occur over a period of time); and 
comparing a visual appearance or a property of the security element with a visual appearance of a property stored in a central database as reference feature (at least [0028][0036][0044], i.e.: crackle pattern of security element is compared to that stored), 
wherein the security element is composed of a plurality of changeable modules having a plurality of surfaces (at least figures 1 & 2; [0033]-[0034][0039][0041] [0052][0058][0068][0082], security element is composed of changeable layers with plurality surfaces), wherein at least one security feature is applied to or integrated into a surface of the module (at least [0016]-[0017][0019]-[0021][0034], i.e.: crackle pattern is applied to or integrated onto a surface of a layer on the security element), 
wherein the modules on the security element are movable, twistable, or detachably connected to one another (at least [0027]-[0031][0033]-[0034][0058], at least layers of the security elements can be separately (detachably) added (connected) to one another, the layers of the security element includes layers of documents, stamps, bank bills, etc. which are all movable and twistable)
wherein at least one module of the security element is equipped with a machine-readable code as security feature ([0030]-[0031], layer of the security element that contains information for chip cards,)
wherein at least one module is changed relative to the other modules in its shape, location, or presentation, or wherein the modules influence each other, thereby changing their properties depending on their position relative to each other (at least [0025][0027][0044], i.e.: shrinkage cracks and crackle pattern on a thick layer (module) is more intense than it is on thinner layer,)
wherein shape, position, and arrangement of the modules determine the visual appearance of the security element (at least [0025]-[0028][0044], it’s obvious if not inherent that the security element can be visually determined based on shrinkage or crackle pattern affected by certain layer in a certain position and thickness of the layer,)
wherein at a time of query the visual appearance or a characteristic of a modified security element is detected and compared for authentication of the object or person with the reference feature stored in the database ([0044], i.e.: document is verified based on comparison of crackle pattern to be authenticated with crackle patter stored,)
wherein the degree of change is defined in such a way that there is a relationship to the reference feature stored in the database (at least [0035]-[0036], periodic updating of original feature of the crackle pattern with new additional features.)

Regarding claim 2, Kisters discloses the method according to claim 1. Kisters also discloses the security element undergoes a dynamic change process between two enquiry time-points, in which either at least one security feature of a module is changed or individually or all modules are combined into a new, modified security element (at least [0029][0036][0058], security feature of the security element changes overtime,) and upon a positive authentication a modified security element is stored as a new reference feature at the enquiry time-point ([0036][0044], feature stored in database is updated continuously.) 

Regarding claim 3, Kisters discloses the method according to claim 1. 
Kisters does not explicitly disclose for a positive authentication it is required that the security element present at the time of the query has changed partially vis-a-vis the reference feature stored in the database, whereby the degree of change is determined so that it can be determined that the security element present at the enquiry time-point is derived from the reference feature stored in the database.
However, Kisters also discloses the crackle pattern changes overtime due to further use ([0029]). Kisters further discloses the change includes for example ([0035]-[0036]).  
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to apply the features disclose by Kisters above into an authentication process to provide better accuracy to the method.

Regarding claim 5, Kisters discloses the method according to claim 2. Kisters also discloses it is queried at the enquiry time-point whether the dynamic change of the security element is in conformity with one or more rules, wherein the conformity is based on a material property or physical property of the security element or its modules ([0034]-[0036], i.e.: determine if change is in accordance with stored patterns and predefined scan regions.)
Regarding claim 8, Kisters discloses the method according to claim 1. Kisters also discloses least one security feature is applied to or integrated in a surface of the module or modules or consists of a material Application No. n/a Docket No. 400524-20012Page 4property ([0034][0058], i.e.: security feature is integrated on a surface of a layer), and that the individual modules are combined randomly or according to a rule with one another to form the security element ([0030], security element is made up of one or more layers arranged next to and/or above one another.) 

Regarding claim 9, Kisters discloses the method according to claim 1. Kisters also discloses the security element is deactivated by reducing authorizations via removing or adding modules or security features of the security element, wherein new ([0033][0058], layer structure can be stopped, activated or changed and etc..) 

Regarding claim 10, Kisters discloses the method according to claim 1. Kisters also discloses one or more modules, individually configured, of the security element are assigned to a specific program, a service, an object, an access, an institution or a person ([0005][0016]-[0017][0022], one or more layers of the security element is assigned to a specific person.) 

Regarding claim 11, Kisters discloses the method according to claim 1. Kisters also discloses one or more modules of the security element generate a magnetic field that is detected via screen sensors or another detection device, if required, along with further security features and is compared with the reference features during authentication ([0035]-[0036][0052], magnetic crackles.)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kisters, and Bravo et al. (US 2014/0037074 A1-hereinafter Bravo.)
Regarding claim 6, Kisters disclose the method according to claim 1. 
Kisters does not explicitly disclose a pre-authentication is carried out, wherein a user initially logs on to at least one service provider via an identification identifier and authenticates himself as a user, then a superordinate security feature is queried by an independent authentication authority, and a dynamic code is exchanged, and an action-specific action code is generated and sent to the user, which is sent back to the 
However, Bravo discloses a concept of authenticating a user by having a user initially logs on to at least one service provider via an identification identifier and authenticates himself as a user ([0019], user is prompt for ID & pw), when it is determined that a request by the user requires further authentication by third party, a OTP is generated, the OTP is sent to the user and the third party ([0031]-[0032], user and authentication service provider both receive the OTP) the user then contacted the third party to verify the OTP, if the OTP is successfully verified by the third party, the request by the user is allowed to be carried out ([0032].)
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the concept discloses by Bravo into the method of Kisters to enhance the security level of the method.

Regarding claim 7, Kisters discloses the method according to claim 1. 
Kisters does not explicitly disclose a pre-authentication is carried out, in which a user first logs in to a service provider via an identification identifier and authenticates himself as a user, the service provider then logs on to a further independent authentication facility and authenticates himself, and the service provider after successful authentication transmits the user request to the further authentication facility, the further authentication facility then transmits a security feature to the user and the service provider, which the user transmits back to the service provider and the further 
However, in a similar concept, Bravo discloses user’s authentication is carried out, in which OTP (security feature) is transmitted to both parties, user & verification service provider (at least [0031]-[0032], user and authentication service provider both receive the OTP), then the user uses the OTP received and transmits it to the verification service provider for verification (at least [0032], OTP is transmitted to verification server). Upon successful verification, the user is verified (at least [0039], user is verified.)
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the concept discloses by Bravo into the method of Kisters to enhance the security level of the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/Primary Examiner, Art Unit 2438